DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 8 Jan. 2021 has been fully considered.  Claims 1-20 are currently pending. Claims 14-20 are withdrawn in response to a restriction requirement discussed below.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 8 Jan. 2021 is acknowledged.  Applicant may be eligible for rejoinder of claims 14-20 if claims 14-20 are amended in accordance with any amendments to claim 1-13, as suggested and/or required below.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In regard to claim 1, the comma placement in the last paragraph between the words “heater” and “when” makes the limitation “when a signal received from the film preparation apparatus has been switched from a film preparation signal to a cleaning signal” as though it is an independent clause from “wherein the controller turns off the heater.”  The Examiner recommends removing the comma since “the controller turns off 

In regard to claim 2, the comma placement between the words “heater” and “when” makes the limitation “when the signal received from the film preparation apparatus has been switched from the cleaning signal to the film preparation signal” as though it is an independent clause from “wherein the controller turns on the heater.”  The Examiner recommends removing the comma since “the controller turns on the heater when a signal received from the film preparation apparatus has been switched from the cleaning signal to the film preparation signal” is one clause.

In regard to claim 3, the comma placement in the last paragraph between the words “water washing port” and “when” makes the limitation “when the signal received from the film preparation apparatus has been switched from the film preparation signal to the cleaning signal” as though it is an independent clause from “wherein the controller turns off the heater and turns on spraying of water from the water washing port.”  The Examiner recommends removing the comma since “the controller turns off the heater and turns on spraying of water from the water washing port when a signal received from the film preparation apparatus has been switched from the film preparation signal to the cleaning signal” is one clause.

of spraying of water” (emphasis added).

In regard to claim 5, the comma placement in between the words “water washing port” and “after” makes the limitation “after a predetermined time has elapsed since reception of the cleaning signal” as though it is an independent clause from “the controller turns off spraying of water from the water washing port.” The Examiner recommends removing the comma since “the controller turns off spraying of water from the water washing port after a predetermined time has elapsed since reception of the cleaning signal” is one clause.

In regard to claim 6, the comma placement in between the words “water washing port” and “after” makes the limitation “after a predetermined time has elapsed since turning off of the heater” as though it is an independent clause from “the controller turns off spraying of water from the water washing port.” The Examiner recommends removing .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear how the inlet pipe is connected “in a state where a film preparation apparatus is arranged at a pre-stage before the vacuum pump.” It does not appear from the figures that the inlet pipe is connected to the film preparation apparatus.  Also, the “/” in the limitation “on/off” is unclear if it is meant to be defined as “and” or “or.”  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a controller of the film preparation apparatus, which sends the signal to the controller that turns on or off the heater (the controller of the film preparation apparatus makes the signal that is received from the film preparation apparatus possible – see instant application paragraph 22 of the specification). Claims 2-13 depend on claim 1 and are also considered to be rejected for the above reasons.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, considered both individually and in combination, fails to teach a heater configured to heat the inlet pipe; and a controller configured to control turning on/off of the heater, wherein the controller turns off the heater, when a signal received from the film preparation apparatus has been switched from a film preparation signal to a cleaning signal.
US Publication No. 2017/0007961 to FURUTA is considered to be the closest prior art of record and teaches in Figs. 1-2 a fan scrubber 20 comprising: an inlet pipe 26 to be connected to a post-stage side of a vacuum pump 12, in a state where a film preparation apparatus (chamber – not shown) is arranged at a pre-stage before the vacuum pump [0017]; a process chamber (fan scrubber 20) connected to the inlet pipe, and containing a fan 24 connected to a main shaft of a motor 40 [0021], [0029], but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claim 1.  Claims 2-13 depend on claim 1 and for the same reasons above are also considered to comprise allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CABRENA HOLECEK/Examiner, Art Unit 1776